

Exhibit 10.35
MASTER SERVICES AGREEMENT


(Not Intended to Govern Services Related to Commercial Product)


THIS MASTER SERVICES AGREEMENT (this "Agreement"), effective as of the 10th
day of September, 2015 (the "Effective Date"), by and between Metrics, Inc.,
doing business as Metrics Contract Services, a North Carolina corporation,
having a principal place of business at 1240 Sugg Parkway, Greenville, NC 27834
("METRICS"), and X4 Pharmaceuticals, Inc., a Delaware corporation having an
address at Cambridge Innovation Center, One Broadway, Cambridge, MA 02142
("COMPANY").


WITNESSETH


WHEREAS, COMPANY is engaged in the business of the research, development and
commercialization of pharmaceutical and biotechnology products;


WHEREAS, ·METRICS is engaged in the business of, among other things, providing
contract pharmaceutical development, formulation and analytical services;


WHEREAS, COMPANY desires to engage the services of METRICS to assist COMPANY in
certain pharmaceutical development activities upon the terms and conditions set
forth herein; and


WHEREAS, METRICS's performance pursuant to this Agreement may require the
parties to disclose to each other confidential and proprietary information,
inventions, trade secrets and know-how, which must be protected from disclosure
to third parties;


NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:


1 Definitions.


1.1 "Applicable Laws" means all laws, ordinances, rules and regulations of the
United States (and such other jurisdictions, as applicable, where any aspect of
Services are performed by Metrics outside the United States) applicable to the
conduct of the Services and/or the development, manufacture and use of any
Product (as defined below) or any aspect thereof and the obligations of a party,
as the context requires, under this Agreement, as amended from time to time. For
purposes of clarity, cGMPs shall be included as part of Applicable Laws unless
expressly agreed otherwise in a Work Statement or Quote.


1.2 "cGMP" means all then-current applicable laws, regulations and recognized
good manufacturing practices that apply in the United States and the European
Union to the manufacture of any therapeutically active material that provides
pharmacological activity in a pharmaceutical product, and govern the standards
of manufacture of any product intended for human use, including, as applicable
the United States regulations set forth under 21 CFR parts 210, 211, as well as
applicable guidance published by the FDA; and (ii) the EU good manufacturing
practices set forth in the European Community directives 2003/94/EC 2001/83/EC
as amended by 2004/27/EC, all relevant implementations of such directives and
all relevant principles and guidelines including ICH Tripartite Guidance Q7 and
Volume 4 of the Rules Governing Medicinal Products in the European Union.
Medicinal Products for Human and Veterinary Use; in each case as may be modified
or supplemented during the Term.


1.3 "Confidential Information" (i) shall, with respect to COMPANY, mean (a) all
information disclosed by, or on behalf of COMPANY to METRICS, including, but not
limited to, the Materials, and Licensed Intellectual Property, whether or not
labeled "Confidential," and (b) any knowledge, information, inventions and data
developed by METRICS, but only to the extent resulting from Services performed
under the applicable Work Statement or Quote, including any such knowledge,
information, inventions and data expressly identified therein as either a



--------------------------------------------------------------------------------



"Deliverable" or "Work Product," as the case may be, and (ii) shall, with
respect to METRICS, mean (a) METRICS Technology and METRICS Improvements,
whether or not labeled "Confidential," (b) non-public business or financial
information of METRICS, and (c) any other information disclosed by or on behalf
of METRICS to COMPANY relating to price estimates, quotations or proposals which
are issued to COMPANY, including any price estimates, quotations and proposals
that do not become the subject of a Work Statement or Quote.


1.4  "Deliverable" means any Product, substance, material or report to be
developed for, or delivered to, COMPANY by METRICS and expressly identified as a
"Deliverable" in a Work Statement or Quote.


1.5  "Facility" means METRICS' manufacturing and laboratory facilities located
at 1240 Sugg Parkway, Greenville, NC 27834 and warehouse located at 5440 Martin
Luther King Highway, Greenville, NC, 27834, or any other METRICS facility as
agreed to in writing by the parties.


1.6  "FDCA" means the United States Federal food, Drug and Cosmetic Act, as
amended.


1.7 "Materials" means all documentation, information and data, as well as all
chemical materials, API, intermediates or raw materials, disclosed or furnished
to METRICS by or on behalf of COMPANY in connection with this Agreement,
including any such materials expressly identified as "Materials" in the
applicable Work Statement or Quote.


1.8 "METRICS Improvements" means any inventions, discoveries, works of
authorship (including, without limitation, computer software and related code
and documentation), trademarks, service marks, trade secrets, know-how,
products, processes, materials, systems, tools, methodologies, technologies, and
other intellectual property, created, conceived, reduced to practice or
otherwise developed by METRICS in the conduct of the Services that relate solely
to general analytical and manufacturing methods comprising METRICS Technology or
METRICS standard computer software and that are not specific to Materials, any
Deliverables or any Product.


1.9 "METRICS Technology" means any and all (i) inventions, discoveries, works of
authorship (including without limitation computer software and related code and
documentation), trademarks, service marks, trade secrets, know-how, products,
processes, materials, systems, tools, methodologies, technologies, and other
intellectual property created, conceived, reduced to practice, or otherwise
developed by or on behalf of, or otherwise obtained by or licensed by third
parties to, METRICS as of the Effective Date; (ii) improvements, derivative
works, compilations, and other modifications of the foregoing in clause (i)
created, conceived, reduced to practice, or otherwise developed after the
Effective Date outside of the conduct of the Services; and (iii) all patent,
trademark, copyright, trade secret, and other intellectual property rights
(collectively, "Intellectual Property Rights") in and to the foregoing in
clauses (i) and (ii). Without limiting the foregoing, "METRICS Technology" shall
include any standard software and related software technology independently
developed or otherwise improved by METRICS, outside of the conduct of the
Services.


1.10 "Licensed Intellectual Prope1iy" means any and all (i) inventions,
discoveries, works of authorship (including without limitation computer software
and related code and documentation), trademarks, service marks, trade secrets,
know-how, products, processes, materials, systems, tools, methodologies,
technologies, and other intellectual property created, conceived, reduced to
practice, or otherwise developed by or on behalf of, or otherwise obtained by or
licensed by third parties to, COMPANY as of the Effective Date; (ii) all
improvements, derivative works, compilations, and other modifications of the
foregoing in clause (i) created, conceived, reduced to practice, or otherwise
developed after the Effective Date outside of the conduct of the Services; and
(iii) all Intellectual Property Rights in and to the foregoing in clauses (i)
and (ii), which are, in any such case, owned or controlled by COMPANY and
necessary or useful for METRICS' performance and provision of the Services.


1.11  "Non-Conforming Product" means (a) any Product that is manufactured by
METRICS as part of a development run under this Agreement that fails to conform
to the applicable Manufacturing Specifications (as agreed to by METRICS or
determined by such independent laboratory or consultant) to the extent that such
failure is attributable to a failure by METRICS to comply with the processes and
procedures established for the manufacture of such Product at the date of
manufacture and (b) any Product that is manufactured by METRICS as part of a GMP
run under



--------------------------------------------------------------------------------



this Agreement that fails to conform to the applicable Manufacturing
Specifications (as agreed to by METRICS or determined by such independent
laboratory or consultant) to the extent that such failure is attributable to any
act or omission of METRICS.


1.12  "Product" means any pharmaceutical product owned or controlled by COMPANY
that is developed or manufactured for COMPANY by METRICS, or with respect to
which Services are conducted by METRICS, as provided in this Agreement and the
applicable Work Statement or Quote.




1.13  "Regulatory Authority" shall mean any US or EU national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the manufacture, production, use or
storage, transport or clinical testing of any Product, including the United
States Food and Drug Administration (the "FDA") or any successor agency or
authority thereto and the European Medicines Agency (the "EMA"), or any
successor agency or authority thereto, and the European Commission.


1.14  "Results" is defined in Section 4.3.


1.15  "Services" means the work, tasks, and services performed and conducted by
METRICS under this Agreement and as may be further described in the applicable
Work Statement or Quote.


1.16 "Work Product" means all discoveries, inventions, improvements, know-how,
processes, formulations, procedures, methods, reports, data, Results,
information and documentation, other than METRICS Improvements, that are
generated by METRICS while conducting the Services.


1.17 "Work Statement" or "Quote" means each document agreed to between and
executed by the parties that outlines, among other things, the plan for Services
to be provided by METRICS, the particular Services to be provided by METRICS,
the Materials to be provided by COMPANY, any Deliverables or Products to be
developed or manufactured by METRICS, the time schedule for performance, the
amount, schedule and method of payment to be made by COMPANY, and any other
terms and conditions mutually agreeable to the parties, and, in the case of a
Work Statement, will be included as a schedule to this Agreement.


2. Scope and Purpose.


2.1 Services. METRICS agrees to provide the Services in accordance with the
terms and conditions of the applicable Work Statement or Quote. METRICS may
engage its employees, agents, other representatives, and any subcontractors
and/or consultants approved in writing by COMPANY (collectively, "METRICS
Personnel") to provide the Services hereunder. METRICS will be solely
responsible for any breach of this Agreement by any of the METRICS Personnel,
and for paying METRICS Personnel and providing any employee benefits that they
are owed. Before providing Services hereunder, all METRICS Personnel must have
agreed in writing to (a) confidentiality obligations with respect to COMPANY
Confidential Information that are consistent with METRICS' confidentiality
obligations under this Agreement and (b) effectively vest in METRICS any and all
rights that such METRICS Personnel might otherwise have in the results of their
work, including all Work Product, such that METRICS is able to adhere to any of
its obligations herein to assign such rights to COMPANY.


2.2 Additional Services. METRICS agrees to provide additional services specified
in any future Work Statements or Quotes that may be agreed to and executed by
the parties in writing, incorporated into this Agreement and attached hereto as
additional schedules. Each Work Statement or Quote shall be governed by the
terms and conditions of this Agreement and by such supplementary written
amendments of this Agreement as may be, from time to time, agreed to between and
executed by the parties. To the extent of any conflict between or inconsistency
in the terms and conditions of this Agreement and those of the applicable Work
Statement or Quote, the terms and conditions of this Agreement shall govern,
except to the extent that the applicable Work Statement or Quote specifically
and expressly states that it is the intention of the parties that the terms and
conditions of the applicable Work Statement or Quote shall govern.





--------------------------------------------------------------------------------



2.3 Change Orders. COMPANY may, from time to time, submit to METRICS a written
request for changes to an existing Work Statement or Quote. If, in METRICS'
reasonable judgment, METRICS can implement the requested changes without
requiring additional METRICS' work, time, or resources and without materially
affecting METRICS' ability to maintain the project schedule and comply with its
other obligations as set forth in such Work Statement or Quote, METRICS will
provide COMPANY written notice thereof and will implement the requested change
at no additional cost to COMPANY. Otherwise, provided in METRICS' reasonable
judgment it can implement the requested change, METRICS will provide COMPANY
with a written change order proposal for the additional work, time, and/or
resources required to implement the requested change, including: (i) price
change, (ii) impact on project schedule and compliance with METRICS' other
obligations as set forth in such Work Statement or Quote, and (iii) a written
amendment to such Work Statement or Quote reflecting any and all revisions to
such Work Statement or Quote required to implement the requested change (each, a
"Work Amendment"). COMPANY may, at its discretion, accept or reject METRICS'
change order proposal, and shall provide METRICS with written notice of its
decision within fifteen (15) business days after its receipt of the applicable
change order proposal; provided, however, that, in any event, COMPANY will use
reasonable efforts to respond as expeditiously as possible to any such change
order proposals. If COMPANY does not respond in writing to METRICS' change order
proposal within such fifteen (15) business day period (or any mutually agreeable
extensions thereof), either by way of acceptance or rejection thereof or a
request to negotiate the terms of the applicable Work Amendment, such Work
Amendment immediately shall be null and void and of no legal effect and the
original Work Statement or Quote shall continue in full force and effect. Any
and all changes and amendments to a Work Statement or Quote agreed to by the
parties pursuant to this Section 2.3 (Change Orders) shall be pursuant to a Work
Amendment executed by both parties.


2.4 Materials and Information Provided by COMPANY. COMPANY agrees to provide
METRICS with all Materials and other information in COMPANY's possession and
control that COMPANY or METRICS reasonably determines are necessary to or
reasonably useful for METRICS' performance of any Services. COMPANY agrees to
notify METRICS as to the fair market value of any such Materials that it
provides to METRICS at the time of such provision. METRICS hereby agrees that
the Materials are, and shall remain, the exclusive property of COMPANY. METRICS
will use Materials only as necessary or reasonably useful to perform the
Services. COMPANY represents and warrants to METRICS that, as of the Effective
Date and at all times during the Term, no Material Safety Data Sheet ("MSDS") or
specific safety or handling data are or will be applicable to any Materials
provided by COMPANY to METRICS, except as disclosed to METRICS in writing in
advance by COMPANY in sufficient time for review and training by METRICS prior
to COMPANY's provision thereof; provided, however, that, where appropriate or
required by Applicable Laws, COMPANY will provide METRICS with a MSDS and all
related safety and handling data for any such Materials. METRICS agrees (i) to
keep and maintain in its custody and subject to its control in secure storage at
the Facility, any Materials that it receives during the Term, (ii) that it shall
not transfer any Materials to any third party that is not specifically
authorized by COMPANY in advance and in writing; (iii) to return or surrender to
COMPANY all unused quantities of Materials, to the extent in METRICS' custody or
control at the time, upon termination of this Agreement or otherwise upon
written request by COMPANY.


2.5 Work Location. METRICS shall perform Services under the applicable Work
Statement or Quote at the Facility, unless mutual agreement to the contrary is
set forth in a written amendment to such Work Statement or Quote executed by the
parties.


2.6 Additional COMPANY Obligations. Unless otherwise agreed to by the parties in
writing, COMPANY shall be solely responsible for (i) providing METRICS with any
scientific data that COMPANY possesses or is able to obtain using commercially
reasonable efforts as necessary for METRICS to perform the Services and (ii) if
applicable, reviewing and approving in a timely manner any and all
Product-related master documents and timely approving any and all in­ process
and finished Product-related test results to ensure conformity of such results
with any and all applicable Product specifications. To avoid doubt, METRICS is
not responsible for sourcing any scientific data that COMPANY was unable to
obtain using commercially reasonable efforts as necessary for METRICS to perform
the Services.


2.7 Legal Compliance.



--------------------------------------------------------------------------------



(a) METRICS will comply, and shall ensure that the Facility complies, in all
material respects with all Applicable Laws in connection with METRICS'
operations and provision of the Services hereunder and under any Work Statement
or Quote, including cGMPs. Without limiting the foregoing, METRICS shall secure
and maintain in good order, at its sole cost and expense, such current
governmental registrations, permits and licenses as are required by any
Regulatory Authority in order for METRICS to conduct the Services at the
Facility under this Agreement.


(b) COMPANY and METRICS hereby acknowledge that the Services will need to comply
with the Applicable Laws of the European Union. In addition, in the event
COMPANY provides written notice to METRICS of (i) any additional regulatory
standards (not contained within the Work Statement or Quote) that COMPANY wishes
to apply to the performance of Services by METRICS hereunder, including the
laws, ordinances, rules and regulations of any country other than the United
States and/or outside of the European Union, or (ii) any additional
specifications that COMPANY wishes to apply to Services that are not contained
in the Work Statement or Quote, but are required by an IND or comparable filing
in any country other than the United States and/or outside of the European Union
to comply with the laws, ordinances, rules and regulations of such country, then
Section 2.3 (Change Orders) will apply. The parties acknowledge and agree that a
change to comply with the Applicable Laws of a new jurisdiction can, in some
cases, be unduly onerous (for example, Brazil). If, in METRICS' reasonable
judgment it cannot implement the requested change, to avoid doubt, METRICS is
not required to provide COMPANY a written change order proposal.


3. Compensation and Payment Terms.


3.1 Compensation for Services. Subject to Section 4, in consideration for the
performance by METRICS of, and as compensation for, the Services, COMPANY agrees
to pay METRICS the amounts specified in any Work Statement or Quote. Unless
otherwise agreed in the applicable Work Statement or Quote and subject to
Section 4, METRICS will invoice COMPANY on a monthly basis, COMPANY shall pay
METRICS' invoice within thirty (30) days after the date of receipt of such
invoice unless COMPANY notifies METRICS in writing of a disputed invoice amount,
in which case the parties will in good faith discuss and seek to resolve the
disputed matter as promptly as possible; provided, however, that, in the event
that COMPANY has not established prior credit with METRICS, COMPANY may be
subject to payment terms different from the foregoing, including up front
deposits, until routine credit can be established. Any undisputed invoices not
paid in full within thirty (30) days of the date of the invoice will be subject
to a service charge in an amount equal to the lesser of (i) 1.5% per month or
the (ii) maximum service charge percentage allowed under Applicable Laws, as
applied to any overdue amounts. Expenses or pass through items purchased by
METRICS in support of Service performed under the applicable Work Statement or
Quote will be billed to COMPANY by METRICS at cost plus 10% for items up to
$5,000 and cost plus 5% for items exceeding $5,000. METRICS will not purchase
any one such item exceeding $2,000 without the COMPANY's prior written consent.
In response to a request by COMPANY, METRICS will provide reasonably detailed
documentation in support of any such expenses. All references to currency herein
or in any Work Statement or Quote are deemed to be the lawful currency of the
United States unless otherwise stated.


3.2 Payments for shipping and insurance. Subject to the terms of Section 4,
METRICS shall invoice COMPANY, and COMPANY shall pay METRICS, for any and all
shipping and insurance in connection with the shipment of Deliverables and any
and all sales, use, excise, import, customs, gross receipts, compensating, and
similar taxes (other than taxes on METRICS's income) incurred by METRICS in
connection with the shipment of such Deliverables.




4. Third Party Intermediary.


4.1 COMPANY has engaged METRICS to perform certain Services described in certain
Work Orders and Quotes through a third party intermediary, Davos Chemical
Corporation, a New Jersey corporation organized and existing under the laws of
the State of New Jersey, USA ("Davos"). The Parties agree that, for the purposes
of this Agreement and each Work Statement or Quote, Davos



--------------------------------------------------------------------------------



may undertake certain activities on COMPANY's behalf as described in Section
4.2. This may include, but is not limited to, making payments to METRICS in
accordance with Section 4.2 below and issuing Change Orders on behalf of COMPANY
in accordance with Section 2.3.


4.2 To the extent that COMPANY notifies METRICS in writing that COMPANY has
engaged Davos to undertake any of the activities on COMPANY's behalf described
in Section 4.1: (i) COMPANY shall provide METRICS with written notice which
shall (a) describe the activities to be undertaken by Davos (the "Davos
Activities") and (b) represent to METRICS that Davos is authorized to undertake
the Davos Activities included in the written notice; and (ii) on and after the
date of such notice, (a) COMPANY will submit all requests for Work Orders and
Quotes with METRICS through Davos; (b) COMPANY will submit all Change Orders
through Davos; and (c) all payments owing to METRICS under any Work Order or
Quote will be invoiced and paid for as follows: (A) METRICS shall prepare and
provide to Davos an invoice on a monthly basis, made out to Davos, with
COMPANY's name referenced; (B) Davos shall notify COMPANY of the amount(s) owing
to METRICS and shall invoice COMPANY on a monthly basis; (C) COMPANY shall pay
those amounts to Davos within thirty (30) days after the date of receipt of such
invoice unless COMPANY notifies Davos and METRICS in writing of a disputed
invoice amount, in which case the parties will in good faith discuss and seek to
resolve the disputed matter as promptly as possible and otherwise in accordance
with the terms of and in accordance with the timeframes set forth in Section 3
of this Agreement; and (D) Davos shall promptly send any payment made to it by
COMPANY to METRICS.


4.3 In the event that METRICS does not receive any payment for Services from
Davos as a result of COMPANY's failure to pay Davos in accordance with Section
4.2, COMPANY agrees that METRICS may seek payment for the Services from COMPANY
directly, including any interest that would be payable under Section 3. In the
event that COMPANY pays Davos in accordance with Section 4.2 but Davos fails to
pay METRICS in accordance with Section 4.2, METRICS agrees that METRICS shall
seek payment for the Services solely from Davos directly, including any interest
that would be payable under Section 3.


5. Inspections; Records.




5.1 Inspections by COMPANY. COMPANY and its agents or representatives
(collectively, "COMPANY Inspectors") shall be provided, during METRICS' regular
hours of business, reasonable access to METRICS' facility to (i) perform no more
than one quality assurance inspection (not to exceed two auditors for two days)
per calendar year, and (ii) to otherwise observe the performance of the
Services, at mutually convenient times and with reasonable notice; provided,
however, that COMPANY and the COMPANY Inspectors will be accompanied by one or
more Representatives of METRICS at all times during any such inspection.
Notwithstanding the above, COMPANY Inspectors shall be entitled to conduct
additional "for cause" quality assurance inspections (not to exceed two days
each) in the event of an actual violation by METRICS of (A) any Applicable Laws,
or (B) the terms of any Quality Agreement or Technical Agreement entered into by
the parties with respect to any Services. METRICS shall reasonably cooperate
with the COMPANY Inspectors and shall make available for review by the COMPANY
all documents specific to the Services that are required by COMPANY to properly
perform its inspections with regard to the performance of the Services. All
documents, materials, data, and other information provided or disclosed to, or
any activities or events observed by, any COMPANY Inspector, or to which any
COMPANY Inspector is provided access, shall constitute METRICS Confidential
Information for all purposes hereunder. Prior to a COMPANY Inspector engaging in
any inspection or observance described in this Section 5.1 (Inspections by
COMPANY), such COMPANY Inspector shall be bound to COMPANY by enforceable
written obligations of confidentiality and restricted use with respect to
METRICS Confidential Information that are at least as stringent as those imposed
on COMPANY herein. All such COMPANY Inspectors shall comply with all safety,
security, and other applicable policies and procedures of METRICS, to the extent
disclosed by METRICS to such COMPANY Inspectors in writing prior to such
inspection, at all times during and in connection with any such inspections, all
of which shall be conducted without unreasonable disruption to METRICS' normal
business operations.


5.2 Inspections by Regulatory Authorities. METRICS shall notify COMPANY via
email or otherwise in writing as soon as reasonably practicable and to the
extent not otherwise prohibited by Applicable Laws, of all communications from
any Regulatory Authority relating in any case to the



--------------------------------------------------------------------------------



Services, including with respect to inspections or anticipated inspections of
the Facility to be conducted by any Regulatory Authority that is specific to the
Services or that could otherwise be reasonably expected to have a material
impact on the performance of the Services. To the extent reasonably practicable
and not otherwise prohibited by Applicable Laws, METRICS shall (a) keep COMPANY
informed on a timely basis with respect to any such inspections, and where
possible permit COMPANY the opportunity to be present on-site during (but not
directly participate in) any such inspection, (b) promptly provide COMPANY with
copies of any reports, citations, violations, warnings, and notices of
deficiency received by METRICS in connection with such inspections, (c)
reasonably consult with COMPANY prior to providing information which relates
specifically to the Services, and (d) provide to COMPANY a copy of any documents
produced in response to any such inspection, purged only of METRICS Confidential
Information that is unrelated to the Services. Notwithstanding the foregoing in
this Section 5.2 (Inspections by Regulatory Authorities), in no event shall any
inspections by a regulatory authority outside the United States be permitted
without the prior written consent of METRICS.


5.3 Records; Records Storage. METRICS will maintain all materials, data and
documentation obtained or generated by METRICS in the course of preparing for
and providing Services hereunder ("Results"), including all computerized records
and files reflecting all Work Product (the "Records") in a secure area
reasonably protected from fire, theft and destruction.


5.4 Record Retention. Upon written instruction of COMPANY, all Records will, at
COMPANY's option either be (a) delivered to COMPANY or to its designee in such
form as is then currently in the possession of METRICS, (b) retained by METRICS
for a period of five (5) years after the Effective Date of the applicable Work
Statement or Quote, or as otherwise required by Applicable Laws, or any Quality
Agreement or Technical Agreement entered into between the parties to the extent
applicable to the Services, or (c) disposed of, at the direction and written
request of COMPANY, unless such Records are otherwise required by applicable
law, rule, regulation, or order to be stored or maintained by METRICS. METRICS
may retain copies of any Records as are reasonably necessary for regulatory or
insurance purposes, subject to METRICS's obligation of confidentiality with
respect thereto, if any, as set forth herein.


5.5 Reports. METRICS shall keep COMPANY regularly informed of the progress of
the Services in accordance with its standard procedures. Without limiting the
generality of the foregoing, METRICS shall promptly, not less than once each
calendar quarter during the Term (and more frequently if required to keep
COMPANY sufficiently informed), provide COMPANY with (i) reports in reasonable
detail regarding the status of METRICS's Services, (ii) all Results,
Deliverables, or other Work Product generated, conceived, developed and/or
reduced to practice in the performance of the Services and (iii) such supporting
data and information as may be reasonably requested from time to time by COMPANY
regarding such Services (each such report, a "Report"). COMPANY acknowledges and
agrees that if the specific reporting outlined in subsection (iii) above
requires METRICS to provide information and updates in a manner exceeding its
usual practices, upon the written request of METRICS, the parties will discuss
as to whether COMPANY will reimburse METRICS for its incremental cost in
complying with such obligation.


6. Shipping. Unless specified otherwise in any Work Statement or Quote, METRICS
will supply Deliverables Ex Works (Incoterms 2010), the Facility. If specified
in any Work Statement or Quote, METRICS shall ship Deliverables to COMPANY or
locations designated by COMPANY. METRICS shall be responsible for arranging all
shipping, as appropriate, including suitable packaging materials to comply with
applicable standards, customs forms and insurance. Risk of loss shall transfer
to COMPANY upon placement of the Deliverables in the hands of a carrier.


7. Delivery and Acceptance of Product. In the event that the terms of the
applicable Work Statement or Quote call for METRICS to manufacture, package, and
deliver Product under cGMP conditions according to mutually agreed upon Product
specifications ("Manufacturing Specifications"), the following terms shall
apply:


7.1 METRICS shall provide COMPANY with reasonable prior written notice before
implementing changes in the site at which Product is manufactured or the
equipment, processes or procedures used to manufacture the Product; provided,
however, that METRICS otherwise shall remain obligated to manufacture such
Product in accordance with the provisions of the applicable Work Statement or
Quote. All Product delivered to COMPANY shall be accompanied by (i) a quality



--------------------------------------------------------------------------------



control certificate of analysis ("COA'') confirming that the Product covered by
such COA meets the Manufacturing Specifications, and (ii) a copy of the related
batch record for the Product (collectively, the "Manufacturing Records").
METRICS shall retain copies of the Manufacturing Records for such periods
required by Applicable Laws.


7.2 Promptly after receipt of each shipment of Product and the accompanying
Manufacturing Records, COMPANY shall review the Manufacturing Records. If
COMPANY determines, in good faith and its reasonable discretion, that any
Product that is the subject of such Manufacturing Records does not conform to
the applicable Manufacturing Specifications, COMPANY shall provide METRICS with
written notice thereof within thirty (30) days following such receipt. Any such
notice issued shall state in reasonably sufficient detail the reason why COMPANY
believes that the Product does not conform to the applicable Manufacturing
Specifications.


7.3 METRICS shall have thirty (30) days to review any assertion by the COMPANY
that Product failed to conform to applicable Manufacturing Specifications. In
the event that METRICS reasonably disagrees with any such assertion,
representative samples of the batch of Product in question shall be submitted to
a mutually acceptable independent laboratory or consultant (if not a laboratory
analysis issue) for analysis or review, the costs of which shall ultimately be
paid by the party that is determined to have been incorrect in its determination
of whether the Product conforms to applicable Manufacturing Specifications.


7.4 If any Product fails to conform to the applicable Manufacturing
Specifications but is not Non-Conforming Product, COMPANY shall be responsible
for the cost of such Product and METRICS shall, at COMPANY's discretion upon
written notice to METRICS, prepare additional Product that conforms to the
applicable Manufacturing Specifications as soon as practicable at COMPANY's sole
cost and expense. If any Product fails to conform to the applicable
Manufacturing Specifications and is a Non-Conforming Product, Section 7.5 shall
apply, METRICS shall be solely responsible for, and COMPANY shall not be
required to pay for, the cost of such Non-Conforming Product (including all
costs and expenses associated with the manufacturing run in which the
Non-Conforming Product was manufactured and all costs and expenses applicable to
the delivery of the Non-Conforming Product), and COMPANY shall have the right
to, and METRICS may require that COMPANY, return any such Non-Conforming Product
to METRICS at METRICS' cost.


7.5 METRICS shall replace Non-Conforming Product with conforming Product
("Replacement Product") as soon as reasonably possible; provided, that, if
additional Materials are required to manufacture Replacement Product, COMPANY
shall use reasonable efforts to provide such Materials and METRICS shall
reimburse COMPANY for its reasonable costs of obtaining such additional
Materials, and, in any case, within sixty (60) days from the time the non­
conformance is determined. COMPANY shall otherwise pay for the cost of such
Replacement Product, provided that COMPANY has not paid for the cost of the
relevant Non-Conforming Product. The procedure described above shall be repeated
for any such Replacement Product that COMPANY believes does not conform to
applicable Manufacturing Specifications.


8. Confidentiality.


8.1 Confidentiality and Restricted Use Obligations. Each party agrees to hold
the Confidential Information of the other party in confidence and further agrees
not to use the other party's Confidential Information for any purpose other than
to fulfill such party's obligations or exercise its rights under this Agreement.
Neither party shall disclose the other party's Confidential Information to any
third party, other than:
(i)  to such party's affiliated companies and its and their employees, officers,
directors, agents, other representatives, and consultants and who have a need to
know such Confidential Information in order to perform their obligations under
this Agreement (collectively, "Representatives"); and
(ii)  to investigators retained in connection with a study to which such
Confidential Information relates;
in each case, who are under written obligations to maintain the confidentiality
and restrict the use of the other party's Confidential Information to at least
the same extent required of such party hereunder.





--------------------------------------------------------------------------------



8.2 Limitation. Notwithstanding any provision herein to the contrary, in the
event that the receiving party becomes obligated by Applicable Laws, to disclose
such Confidential Information, or any portion thereof, to any governmental
authority or applicable stock exchange, court, or other tribunal, the receiving
party promptly shall notify the disclosing party thereof, to the extent
reasonably practicable under the circumstances and not otherwise prohibited by
Applicable Laws, so that the disclosing party may seek an appropriate protective
order or other remedy with respect to resisting or narrowing the scope of the
required disclosure. In the absence of such a protective order or other remedy,
the receiving party shall limit any such disclosure to such portion of the
Confidential Information as is legally required to be disclosed and take
reasonable steps in any such disclosure to have the entity requiring such
disclosure to protect to the greatest extent possible the confidentiality of all
information so disclosed. Any such disclosure by the receiving party shall in no
event otherwise change, alter or diminish the confidential, proprietary, and/or
trade secret status of such Confidential Information, or treatment as such by
the receiving party, hereunder.


8.3 Return of Information. Upon the disclosing party's written request, the
receiving party will promptly: (i) return and delete from the receiving party's
computer systems, or, at the disclosing party's option, destroy, all originals
and copies, whether tangible, electronic, or other, of all documents, data,
materials, and other information thereof in the receiving party's possession,
custody, or control that constitute Confidential Information of the disclosing
party; and (ii) provide a written statement to the disclosing party certifying
that all such documents, data, materials, and other information have been so
delivered or destroyed. For purposes of this section, "documents, data,
materials, and other information" includes without limitation all information
fixed in any tangible medium of expression, in whatever form or format. The
receiving party may keep a single copy of the Confidential Information of the
disclosing party (subject to the terms of this Agreement) solely for legal and
compliance purposes.


8.4 Exclusions. Confidential Information does not include information that: (i)
is approved for release by the prior written authorization of the disclosing
party; (ii) was already lawfully in the receiving party's possession at the time
of disclosure by the disclosing party as evidenced by written records; (iii) is
or becomes publicly available other than by the receiving party's violation of
this Agreement or other fault of the receiving party; (iv) is received by the
receiving party from a third party which, to the knowledge of the receiving
party after its reasonable inquiry and investigation, is rightfully in
possession of such information free of any obligation to maintain its
confidentiality; or (v) is independently developed by or on behalf of the
receiving party without reference to, benefit of, or reliance on any
Confidential Information of the disclosing party as evidenced by written
records.


9. Ownership and Rights.


9.1 Work Product. The Parties hereby agree that (i) all Work Product (excluding
any METRICS Technology and METRICS Improvements) shall be owned exclusively by
COMPANY; (ii) all original works of authorship made by METRICS within the scope
of the Services it provides are "works made for hire," as that term is defined
in the United States Copyright Act (17 U.S.C. § 101) (excluding any METRICS
Technology and METRICS Improvements), (iii) METRICS hereby assigns to COMPANY
any and all of METRICS' right, title, and interest in and to such Work Product
and original works of authorship; (iv) METRICS reasonably shall cooperate with
COMPANY, at COMPANY's sole cost and expense, in connection with any effort by
COMPANY to obtain patent protection as may be available for such Work Product,
including by executing all applications for patents and/or copyrights, domestic
and foreign, assignments and other papers necessary to secure and enforce rights
related to the Work Product. Notwithstanding any other provisions of this
Agreement to the contrary, METRICS may withhold the provision of any
Deliverables and Work Product under this Agreement in the event of default of
payment by COMPANY of any undisputed amounts due and owing to METRICS in
accordance with this Agreement.





--------------------------------------------------------------------------------



9.2 METRICS Technology and METRICS Improvements. All METRICS Technology and
METRICS Improvements shall be owned exclusively by METRICS. COMPANY hereby
assigns to METRICS any and all of COMPANY's right, title, and interest in and to
the METRICS Technology and METRICS Improvements. COMPANY reasonably shall
cooperate with METRICS, at METRICS's sole cost and expense, in connection with
any effort by METRICS to obtain patent protection as may be available for any
METRICS Technology and METRICS Improvements. METRICS shall have the right to use
and disclose METRICS Technology and METRICS Improvements without restriction.


9.3 License to METRICS Technology and METRICS Improvements. METRICS hereby
grants to COMPANY a fully-paid, perpetual, limited, non-exclusive right and
license to use and permit COMPANY's Representatives to copy, display, and
otherwise use the METRICS Technology and METRICS Improvements solely for the
purpose of exercising its rights and obligations under this Agreement and as
reasonably required for the exploitation of the Work Product and the
Deliverables.


9.4 License to Licensed Intellectual Property and Work Product. COMPANY hereby
grants to METRICS a limited, fully paid, non-exclusive right and license to use
and permit METRICS' Representatives to copy, display, and otherwise use the
Licensed Intellectual Property and the Work Product during the term of this
Agreement solely for the purpose of performing Services and carrying out its
other tasks and responsibilities under the applicable Work Statement or Quote
and as otherwise necessary to comply with the terms and conditions of this
Agreement.


9.5 Execution of documentation. Each party shall, and shall cause all of such
party's Representatives to, execute any and all documents and take any and all
other actions reasonably requested by the other party, at such other party's
sole cost and expense, to fully and finally vest in such other party all such
right, title, and interest in and to Work Product and original works of
authorship, in the case of METRICS as such party, and METRICS Improvements, in
the case of COMPANY as such party, in accordance with the applicable provisions
of Section 9.1 (Work Product) and 9.2 (METRICS Technology and METRICS
Improvements), as the case may be.


10. Representations and Warranties.


10.1 COMPANY Representations and Warranties. COMPANY represents and warrants to
METRICS that COMPANY (i) has the right to enter into this Agreement; (ii) this
Agreement has been duly executed and delivered on behalf of COMPANY and
constitutes a legal, binding and valid obligation, enforceable against COMPANY
in accordance with its terms; (iii) is not a party to any existing agreements,
grants, licenses, encumbrances, obligations, or understandings, written or oral,
inconsistent with this Agreement; (iv) owns or controls the Licensed
Intellectual Property; (v) has no actual knowledge of any claim by or otherwise
available to any third party that any of the Licensed Intellectual Property or
any use thereof by METRICS or any of METRICS's Representatives in accordance
with the Agreement infringes, misappropriates, or otherwise violates any
Intellectual Property Rights of such third party or any other third party.


10.2 METRICS Representations and Warranties. METRICS represents and warrants to
COMPANY that (i) METRICS has the right to enter into this Agreement; (ii) this
Agreement has been duly executed and delivered on behalf of METRICS and
constitutes a legal, binding and valid obligation, enforceable against METRICS
in accordance with its terms; (iii) METRICS is not a party to any existing
agreements, grants, licenses, encumbrances, obligations, or understandings,
written or oral, inconsistent with this Agreement; (iv) to METRICS's knowledge,
its provision of the Services in accordance with this Agreement will not
infringe, misappropriate, or otherwise violate any Intellectual Property Rights
of any third party; (v) METRICS will provide the Services in a professional and
workmanlike manner and in accordance with cGMP and all other Applicable Laws;
(vi) neither it nor any METRICS Personnel performing Services under this
Agreement has been debarred, or convicted of a crime which could lead to
debarment, under the Generic Drug Enforcement Act of 1992, 21 United States Code
§§335(a); (vii) to the extent that METRICS



--------------------------------------------------------------------------------



manufactures and delivers Product under this Agreement, as of the date of each
such delivery (a) all batches of Product: (A) will be manufactured in
conformance with the Manufacturing Specifications, and the Manufacturing Records
and in compliance with the requirements of Applicable Laws; and (B) will be
transferred free and clear of any liens or encumbrances of any kind to the
extent arising through or as a result of the acts or omissions of METRICS, its
Affiliates or their respective agents. Without limiting Section 10.4, METRICS
does not make any representations or warranties regarding any Materials provided
by COMPANY under this Agreement.


10.3 Mutual Representations and Warranties. Each party represents and warrants
to the other party that such party will hold, use and/or dispose of any product
and/or other materials involved in this Agreement in accordance with all
Applicable Laws.


10.4 NO OTHER REPRESENTATIONS. EXCEPT FOR THE FOREGOING RESPECTIVE
REPRESENTATIONS AND WARRANTIES MADE BY THE PARTIES IN THIS SECTION 10
(REPRESENTATIONS AND WARRANTIES), NEITHER PARTY MAKES ANY, AND EACH PARTY HEREBY
DISCLAIMS ALL, OTHER REPRESENTATIONS OR WARRANTIES IN CONNECTION WITH THIS
AGREEMENT. THE EXPRESS REPRESENTATIONS AND WARRANTIES STATED IN THIS SECTION 10
(REPRESENTATIONS AND WARRANTIES) ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SYSTEM INTEGRATION, DATA
ACCURACY, AND QUIET ENJOYMENT.


11. Limitation of Liability.


11.1 SUBJECT TO SECTION 11.3, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR LOST
PROFITS, LOSS OF REVENUE, COST OF CAPITAL, LOSS OF BUSINESS OR DOWNTIME, EVEN IS
SUCH PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


11.2 SUBJECT TO SECTION 11.3, IN NO EVENT SHALL EITHER PARTY'S AGGREGATE
LIABILITY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT
EXCEED THE TOTAL AMOUNTS ACTUALLY PAID TO METRICS HEREUNDER DURING THE 12-MONTH
PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SUCH LIABILITY.


11.3 THE LIMITATIONS IN SECTION 11.1 AND 11.2 SHALL NOT APPLY IN CONNECTION WITH
THE PARTIES' RESPECTIVE INDEMNIFICATION OBLIGATIONS UNDER SECTION 12
(INDEMNIFICATION), GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FOR REASONABLY
FORESEEABLE LOSS OF PROFIT SUFFERED AS A DIRECT RESULT OF A BREACH OF
RESTRICTIONS ON USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION OR MISUSE OF
INTELLECTUAL PROPERTY RIGHTS.


11.4 THE PROVISIONS OF THIS SECTION 11 (LIMITATION OF LIABILITY) SHALL APPLY
REGARDLESS OF THE FORM OF ACTION, DAMAGE, CLAIM, LIABILITY, COST, EXPENSE OR
LOSS, WHETHER IN CONTRACT, STATUTE, TORT OR OTHERWISE.


12. Indemnification.


12.1 Indemnification by COMPANY. COMPANY hereby agrees to defend, indemnify, and
hold harmless METRICS, its affiliated companies, and its and their
Representatives from and against any and all third party claims, demands,
actions, suits, and other proceedings (collectively, "Claims"), and all
resulting losses, damages, liabilities, settlements, judgments, costs, and
expenses (including without limitation reasonable attorneys' fees) (collectively
"Losses"), arising



--------------------------------------------------------------------------------



from or in connection with: (i) the breach by COMPANY of any provisions of this
Agreement; (ii) any allegations that the use by METRICS of any Licensed
Intellectual Property or any Product in accordance with this Agreement
infringes, misappropriates, or otherwise violates the Intellectual Property
Rights of any third party; (iii) COMPANY's manufacture, sale, promotion,
development, use, licensing, sublicensing, marketing or distribution of any
Deliverables or the Product, that is, in any case, the subject of any Services;
(iv) use by any end-user of any Product provided by COMPANY to such end-user;
(v) the use by METRICS of the Materials in accordance with the MSDS and any
written safety and handling information provided by COMPANY to METRICS regarding
the Materials; (vi) COMPANY's failure to comply with Applicable Laws; (vii) any
acts or omissions of any Representatives of COMPANY or any COMPANY Inspectors,
which, if performed or not performed, as the case may be, by COMPANY, would
constitute a breach of or default under this Agreement by COMPANY; and (viii)
COMPANY's negligent acts or omissions or willful misconduct. Notwithstanding the
above, COMPANY shall not be obligated to defend, indemnify or hold harmless
METRICS hereunder for any Claims against or Losses incurred by METRICS, to the
extent resulting from a breach by METRICS of any provision of this Agreement or
the gross negligence or willful misconduct of METRICS.


12.2 Indemnification by METRICS. METRICS hereby agrees to defend, indemnify and
hold harmless COMPANY and its directors, officers, employees and agents from and
against any and all Claims and Losses arising from or in connection with: (i)
the breach by METRICS of any provisions of this Agreement; (ii) the failure by
METRICS to handle and use Materials in accordance with the MSDS and any written
safety and handling information provided by COMPANY to METRICS;( iii) METRICS's
negligent acts or omissions or willful misconduct; ( iv) METRICS's failure to
comply with Applicable Laws; and ( v) any acts or omissions of any
Representatives of METRICS, including any METRICS Personnel, which, if performed
or not performed, as the case may be, by METRICS, would constitute a breach of
or default under this Agreement by METRICS. Notwithstanding the above, METRICS
shall not be obligated to defend, indemnify and hold harmless COMPANY hereunder
for any Claims against or Losses incurred by COMPANY, to the extent resulting
from a breach by COMPANY of any provision of this Agreement or the gross
negligence or willful misconduct of COMPANY.


12.3 Indemnification Procedure. A party intending to claim indemnification under
this Agreement ("Indemnitee") shall promptly notify the indemnifying party
("Indemnitor") in writing of any Claims or Losses in respect of which the
Indemnitee intends to claim such indemnification; provided, however, that any
failure by the Indemnitee to provide such prompt notice shall not affect such
Indemnitee's rights to indemnification hereunder, if such failure to deliver
notice does not materially prejudice the Indemnitor's ability to defend such
Claim and otherwise discharge its indemnification-related obligations hereunder.
The Indemnitee reasonably shall cooperate with the Indemnitor in the defense of
the Claim, and the Indemnitor shall have the right to control the defense and/or
settlement of the claim; provided, however, that any such settlement shall not
require the Indemnitee to admit any liability or pay any amounts without the
prior written consent of such Indemnitee. The Indemnitee shall use reasonable
efforts to mitigate any Losses.


13. Term, Termination and Survival.
13.1 Term. This Agreement shall be effective upon the date specified at the
beginning of this Agreement and, subject to earlier termination in accordance
with the provisions hereof, shall continue for three (3) years ("Term").
Notwithstanding the foregoing, the terms and conditions of this Agreement shall
not expire, but shall continue in full force and effect to the extent of their
incorporation into any then­ pending Work Statements or Quotes, until
termination or expiration of the last to expire (or terminate) of such Work
Statements or Quotes in accordance with its terms.


13.2 Termination by COMPANY for Convenience. This Agreement or any individual
Work Statement or Quote hereunder, may be terminated by COMPANY for any or no
reason upon thirty (30) days written notice to METRICS. The termination of this
Agreement shall also terminate any outstanding Work Statements or Quotes and all
Services to be conducted under such Work Statements or Quotes. Termination under
this Section 13.2 (Termination by COMPANY for Convenience) shall not relieve
COMPANY of its obligation to pay for any Services completed prior to the
effective date of such termination (which date shall be on or after the date of
METRICS' receipt of COMPANY's notice of termination).





--------------------------------------------------------------------------------



13.3 Termination for Breach of the Agreement. This Agreement may be terminated
in its entirety in the event of a material breach by a party hereto which is not
cured within thirty (30) days (or if such breach cannot be cured within thirty
(30) days, such other period of time as the parties may mutually agree in
writing) after receipt of written notice from the non-breaching party,
specifying in reasonable detail the nature of such breach. In the event the
breach is not cured within such cure period, the non-breaching party may
terminate this Agreement as set forth in the notice from such non-breaching
party; provided, however, that this Agreement shall not be terminated prior to
the end of the cure period. In such instance all then-pending Work Orders or
Quotes shall be terminated as of the effective date of the termination. In the
event that any such breach is not reasonably susceptible of cure, this Agreement
shall terminate immediately upon receipt of such notice by the breaching party.


13.4 Effect of Termination or Expiration. Upon termination or expiration of this
Agreement, neither METRICS nor COMPANY will have any further obligations
hereunder, except that (a) the terms and conditions of this Agreement shall
remain in effect to the extent provided in 13.5 (Survival), (b) unless otherwise
instructed by COMPANY, METRICS will terminate all Services in progress in an
orderly manner as soon as practical and in accordance with a schedule agreed to
by COMPANY, (c) METRICS will deliver to COMPANY any Materials, Deliverables and
Work Product in its possession or control and all Product produced through
termination or expiration, (d) METRICS will refund to COMPANY any monies paid in
advance by COMPANY to METRICS in anticipation of Services not performed by
METRICS, and (e) unless COMPANY has terminated pursuant to Section 13.3
(Termination for Breach of the Agreement), (1) COMPANY will pay METRICS any and
all monies due and owing METRICS, up to the time of termination or expiration,
for Services actually performed; and (2) METRICS shall be entitled to
reimbursement, and COMPANY shall reimburse METRICS, for any and all costs and
expenses that have been or will be incurred by METRICS in connection with
non-cancellable third party commitments entered into by METRICS to conduct any
Services pursuant to any then-pending Work Statements or Quotes and any and all
materials purchased by METRICS on account of any such Services; provided,
however, that METRICS shall provide COMPANY, at COMPANY's written request,
written documentation in support of any such expenses, costs, and materials
purchases and METRICS' inability to cancel any such commitments.


13.5 Survival. In the event of any termination of this Agreement, Section 1
(Definitions), 3 (Compensation and Payment Terms), 4 (Third Party Intermediary),
8 (Confidentiality), 9 (Ownership and Rights), 11 (Limitation of Liability), 12
(Indemnification), and 13 (Term, Termination and Survival) and 14
(Miscellaneous) and Section 2.4 hereof shall survive termination of this
Agreement. Sections 5.2, 5.3, and 5.4 shall survive for the periods required by
applicable law, rule, regulation, or order.


14. Miscellaneous.


14.1 Force Majeure. Either party shall be excused from delays in performing or
from its failure to perform hereunder to the extent that such delays or failures
result from causes beyond the reasonable control of such party, including
without limitation, acts of God, fires, floods, or weather; strikes or lockouts,
shortage of raw materials/packaging components, breakage or failure of machinery
or apparatus, factory shutdowns, embargoes, wars, hostilities or riots, and
shortages in transportation; provided that, in order to be excused from delay or
failure to perform, such party must (i) provide written notice of such cause to
the other party promptly after such party becomes aware of such cause and (ii)
act diligently, to the extent reasonably practicable and not otherwise
prohibited by applicable law, rule, regulation, or order, to mitigate the effect
of such delay or failure. If such delay or failure continues for 180 days, then
either party may terminate by notice to the other party with immediate effect.


14.2 No Agency. METRICS, in rendering performance under this Agreement, is
acting solely as an independent contractor, and in no event shall the
relationship of the parties hereunder constitute a partnership, joint venture,
or agency. In no way is METRICS to be construed as the agent or acting as the
agent of COMPANY in any respect, any other provisions of this Agreement
notwithstanding.





--------------------------------------------------------------------------------



14.3  Multiple Counterparts. This Agreement may be executed in several
counterparts, all of which taken together shall constitute one single Agreement
between the parties.


14.4 Section Headings, Schedules. The section and subsection headings used
herein are for reference and convenience only, and shall not enter into the
interpretation hereof. The schedules referred to herein and attached hereto, or
to be attached hereto, are incorporated herein to the same extent as if set
forth in full herein.


14.5 Required Approvals. Where agreement, approval, acceptance, or consent by
either party is required by any provision of this Agreement, such action shall
not be unreasonably withheld, delayed, or conditioned.


14.6 No Waiver. No delay or omission by either party hereto to exercise any
right or power occurring upon any noncompliance or default by the other party
with respect to any of the terms of this Agreement shall impair any such right
or power or be construed to be a waiver thereof. A waiver by either of the
parties hereto of any of the covenants, conditions, or agreements to be
performed by the other shall not be construed to be a waiver of any succeeding
breach thereof or of any covenant, condition, or agreement herein contained.
Unless stated otherwise, all remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either party at law, in equity, or otherwise.


14.7 Authority of METRICS. METRICS has the sole right and obligation to
supervise, manage, contract, direct, procure, perform, or cause to be performed
all Services and other work to be performed by and on behalf of METRICS
hereunder unless otherwise provided herein.


14.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without resort to the choice
of law principles thereof.


14.9 Entire Agreement. This Agreement and the schedules annexed hereto
constitute the entire agreement between the parties. No change, waiver, or
discharge hereof shall be valid unless it is in writing and is executed by the
party against whom such change, waiver, or discharge is sought to be enforced.
Neither this Agreement nor any Work Statement or Quote may be amended except in
a writing executed by duly authorized representatives of both parties. To the
extent of any conflict between or inconsistency in the confidentiality-related
terms and conditions of this Agreement and the terms and conditions of any
confidentiality agreement executed by the parties relating to the subject matter
of this Agreement, the confidentiality­ related terms and conditions of this
Agreement shall govern.


14.10 Notices. Under this Agreement if one party is required to give notice to
the other, such notice shall be deemed given if mailed by U.S. mail, first
class, postage prepaid, and addressed as follows (or as subsequently noticed to
the other party):


If to METRICS: Metrics Contract Services, 1240 Sugg Parkway, Greenville North
Carolina 27834 Attention: President
If to COMPANY: X4 Pharmaceuticals, Inc. Cambridge Innovation Center One Broadway
Cambridge, MA 02142 Attention: Chief Executive Officer


14.11 No Assignment. Neither party may, without the prior written consent of the
other party, assign or transfer this Agreement or any obligation incurred
hereunder, except to an Affiliate or by merger, reorganization, consolidation,
or sale of all or substantially all of such party's capital stock or assets to
which this Agreement relates. Any attempt to do so in contravention of this
Section 14.11 (No Assignment) shall be void and of no force and effect.


14.12 Arbitration. Any dispute, controversy or claim (including, without
limitation, any claim based on warranty, contract, negligence,
misrepresentation, statute or other basis) arising out of or relating to this
Agreement or its performance or breach ("Dispute") shall first be referred to a
senior executive of each party for resolution. If each party's respective
representatives cannot resolve the



--------------------------------------------------------------------------------



Dispute within thirty (30) days, then either party may refer the Dispute to be
settled by binding arbitration.


(a) The arbitration shall be conducted under the auspices of the American
Arbitration Association in accordance with its Commercial Arbitration Rules, or
where the Company is domiciled outside the United States, in accordance with its
International Rules, in each case that are in effect at the time arbitration is
demanded and as set forth herein. In the event of a conflict between the
procedures set forth herein and the Rules, these procedures shall take
precedence.


(b) The dispute shall be heard and decided by a single arbitrator.


(c )  The arbitrator(s) shall allow the parties to obtain discovery as may
reasonably be requested by a party, including use of interrogatories, document
requests, depositions, subpoenas and inspections of things or land.


(d)  The arbitration hearing shall be held in Washington DC at a location and
time to be mutually agreed upon by the parties, or if they are unable to decide,
then at a location and time determined by the arbitrator(s). The arbitration
hearing shall be conducted over the course of consecutive business days and
weeks until it is concluded.


(e)  All proceedings shall be conducted in the English language and the
arbitrators shall be fluent in English. All evidence, whether documentary or
testimonial, shall be presented in English. In the event testimony is given by a
witness who is unable to testify in English, the party proffering the testimony
at the hearing (or obtaining the testimony in a deposition) shall provide a
translator and shall bear that expense. In the event a document offered as an
exhibit is not in English, the party offering the exhibit shall provide a
translated version of the document.


(f) The hearing shall be recorded stenographically and a transcript prepared if
requested by either party. The expense of same shall be borne equally by the
parties. Not less than ten (10) days prior to the hearing, the parties shall
submit briefs to the arbitrator(s) setting for the each parties' contentions
concerning the facts and the law. Within thirty (30) days following the close of
the hearing, the parties shall submit post-hearing briefs to the arbitrator(s).
Within thirty (30) days after the timely submission of post-hearing briefs, the
arbitrator(s) shall enter a written award concisely setting forth the grounds
for the decision.


(g)  The arbitrators shall decide the dispute by applying the law selected by
the parties in this Agreement.


(h)  The decision of the arbitrator(s) shall be final and binding and any award
rendered thereon may be entered in any court having jurisdiction, and the
parties expressly agree that the state and federal courts located in the State
of Delaware have jurisdiction to confirm the arbitration award and enter
judgment thereon. The parties hereby waive any and all objections and defenses
to such jurisdiction regardless of the nature of such objection or defense.


14.13 Non-Solicitation of Employees. During the Term and for one (1) year
thereafter, each party ("Restricted Party") agrees not to solicit or induce any
employee of the other party with whom the Restricted Party had contact in
connection with any of the Services to terminate an employment relationship with
the other party. The foregoing shall not apply to general solicitations for
employment (including, without limitation, advertisements in newspapers, trade
journals, employment websites, the Restricted Party's website, and recruiting
agency effo1is) not specifically directed towards employees of the other party.


14.14  Publicity. Neither party will make any press release or public disclosure
regarding this Agreement or the transactions contemplated herein without the
other party's express prior written consent, except as required by applicable
law, rule, regulation, or order or by any governmental agency or applicable
stock exchange, in which case the party required to make the press release or
public disclosure shall use commercially reasonable efforts to obtain the
approval of the other party as to



--------------------------------------------------------------------------------



the form, nature and extent of the press release or public disclosure prior to
making the public disclosure.







METRICS, INC., DBAX4 PHARMACEUTICAL, INC.:METRICS CONTRACT SERVICE By: /s/ John
RossBy: /s/ Paula M. RaganPrint: John RossPrint: John RossTitle: EVP, Metrics
Contract ServicesTitle: CEODate: September 11, 2015Date: September 9, 2015



43237558v.1

